Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENTAND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- METHOD FOR AN INTERNAL COMMAND OF A FIRST PROCESSING CORE WITH MEMORY SUB-SYSTEM THAT CACHING IDENTIFIERS FOR ACCESS COMMANDS -- 
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “.. receiving an access command to perform an access operation on a transfer unit of a memory sub-system; storing an identifier associated with the access command in a memory component for storing identifiers associated with access commands; generating, by a first core of the memory sub-system, an internal command configured for use by a plurality of hardware components of the memory sub-system and associated with the identifier; storing the identifier associated with the internal command in a shared memory that is accessible by a plurality of first cores; and issuing, by the first core, the internal command to perform the access operation on the memory sub-system.” Claims 9 and 17 are similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Cho (US 20200218455) teaches storage controller with first core used for operations related to host and second core used for operations related to nonvolatile memory device (See Cho Fig. 1. ) Brewer (US 11126587) teaches self-scheduling processor and hybrid threading fabric with a plurality of processing element for execution of the plurality of execution threads. (Brewer, Fig. 4) Oh et al. (US 10083722) teaches generate at least two internal commands for causing the memory device to execute corresponding internal memory operations to perform the at least one internal data processing operation. (Oh, col. 25, lines 41-65)  USUI (US 20140289711) teaches  a cache system including a cache memory; and a plurality of cores, each of which accesses the system memory and the cache memory, wherein the cache system stores in a cache line of the cache memory a break indicator that designates one or more of the plurality of cores. (USUI, [0023]), Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
June 3, 2022